Dismissed and Opinion Filed February 5, 2015




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01057-CV

                      JUANA MEDRANO, Appellant
                                V.
      STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-01905-C

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By letter dated September 19, 2014, we

informed appellant that the clerk’s record had not been filed because appellant had not paid for

or made arrangements to pay for the clerk’s record. We directed appellant to file written

verification that she had paid for or made arrangements to pay for the clerk’s record or that she

had been found entitled to proceed without payment of costs. We cautioned appellant that if she

did not file the required documentation within ten days, we might dismiss the appeal without

further notice. To date, the clerk’s record has not been filed, appellant has not provided the

required documentation, nor has she otherwise corresponded with the Court regarding the status

of the clerk’s record or this appeal.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).



141057F.P05

                                            /Carolyn Wright/
                                            CAROLYN WRIGHT
                                            CHIEF JUSTICE




                                      –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JUANA MEDRANO, Appellant                           On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-14-01057-CV        V.                       Trial Court Cause No. CC-13-01905-C.
                                                   Opinion delivered by Chief Justice Wright.
STATE FARM MUTUAL AUTOMOBILE                       Justices Lang-Miers and Stoddart
INSURANCE COMPANY, Appellee                        participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

    It is ORDERED that appellee STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY recover its costs of this appeal from appellant JUANA MEDRANO.


Judgment entered February 5, 2015.




                                             –3–